CHITTENDEN, J.
Epitomized Opinion
On the trial of this case below the court directed a verdict in favor of the Strand Co., and the jury rendered a verdict in favor of defendant chamas. Held by the instant court:
1. To sustain an action for malicious prosecution it must affirmatively appear as a part of the case of the person demanding damages that the party sought to be charged was the proximate and efficient cause of maliciously putting the law in motion, or of tortuously. continuing the prosecution.
2. We find that there was no evidence tending to show that either of the defendants was the cause of the arrest and prosecution of plaintiff, and the court should have directed a verdict in favor of both of them. The evidence required the verdict and any errors appearing in the trial were unprejudicial. Judgment of Common Pleas affirmed.